Citation Nr: 1510295	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-15 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from November 1960 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the San Juan, Puerto Rico, Regional Office (RO). 

In November 2010, the Veteran testified at a hearing before a local Decision Review Officer (DRO) and a transcript of the proceeding is of record.   

The Board is cognizant that the RO characterized the claim on appeal as one of new and material evidence to reopen a claim for major depression, with other diagnoses noted.  Subsequently, the Veteran filed for PTSD and schizophrenia but did not separately perfect an appeal of these claims.  Considering the medical evidence of record and the various diagnoses of record, to include diagnoses of PTSD and schizophrenia, the Board finds that in order to fully consider the contentions on appeal that the appeal should be considered generally as one for service connection for an acquired psychiatric disability and that this expended issue should be considered on a de novo basis.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008), Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran provides an account of psychiatric symptomatology, including in-service onset.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical evidence also documents a currently diagnosed psychiatric disorder(s).  On these facts, VA has a duty to provide the Veteran an appropriate examination related to his present claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, he must be provided an appropriate VA examination.  

The record also suggests the Veteran receives regular psychiatric treatment; however, VA treatment records dated since June 2011 have not been associated with the claims folder.  In addition, while not definitive, the record suggests the Veteran receives regular private psychiatric treatment but the only records of such treatment are those he has provided.  Although the Veteran's service treatment records do not contain any psychiatric treatment records, at his November 2010 DRO hearing, he reported receiving such care in service and the National Personnel Records (NPRC) sometimes maintains in-service psychiatric treatment records apart from general service treatment records.  Under law, VA must attempt to obtain these records and the Board is required to remand the appeal to allow such attempts.  38 U.S.C.A. § 2103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all sources of private psychiatric treatment, evaluation, or hospitalization, since separation, including private physicians A. Rivera-Garcia, M.D., and S. Rivera-Francis, M.D.; and the private El Yunque Psychiatric Institute.  Then undertake all appropriate efforts to obtain any identified records.  All development efforts should be associated with the claims folder.  

2.  Obtain all outstanding VA hospitalization and treatment records related to any psychiatric condition, dated since June 2011.  Any negative response(s) should be in writing and associated with the claims folder, to include notation that no additional records are available on the Virtual VA system. 

3.  Contact the NPRC or other appropriate government repository and request that it conduct a search for any in-patient and outpatient health clinic records related to the Veteran's treatment for any psychiatric condition, including separately filed hospital and treatment records.  All development efforts and any negative response(s) should in writing and associated with the claims file.

4.  After associating all outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any psychiatric condition.  The entire claim file, to include any relevant electronic records, must be reviewed by the examiner.  

The examiner must respond to the following:

(A)  Provide a list of the Veteran's psychiatric disabilities.

(B)  With respect to each diagnosed psychiatric disability, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the condition: 

(i)  had its onset in-service or within one year of separation; or 

(ii)  is otherwise related to the Veteran's period of military service. 

(C)  If PTSD is diagnosed, discuss the stressor upon which the diagnosis is based.  

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include any necessary development regarding the PTSD aspect of the claim (to include stressor verification development), the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




